Citation Nr: 1453088	
Decision Date: 12/03/14    Archive Date: 12/10/14

DOCKET NO.  09-31 533	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for a bilateral foot disorder.

3.  Entitlement to service connection for a left hand disorder.

4.  Entitlement to service connection for a right shoulder disorder.

5.  Entitlement to service connection for a left shoulder disorder.

6.  Entitlement to an initial, compensable rating for recurrent iritis of both eyes.  

7.  Entitlement to an initial, compensable rating for a mallet, long finger of right hand.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Lindio, Counsel


INTRODUCTION

The Veteran served on active duty from December 1983 to August 2006.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in August 2007 by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

In September 2014, the Veteran testified by videoconference during a hearing before the undersigned Veterans Law Judge; a transcript of that hearing is of record.  

In September 2014, the Veteran submitted additional evidence and argument in support of his claims on appeal.  This evidence was accompanied by a waiver of initial RO consideration.  As such, there is no prejudice in the Board reviewing this evidence in the first instance.  See 38 C.F.R. § 20.1304.  

The Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  A review of the documents in such files reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

The issues of entitlement to service connection for a bilateral foot disorder and a left hand disorder, as well as, an increased rating for a mallet, long finger of the right hand are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The evidence of record is against finding that the Veteran has right or left ear hearing loss under VA standards.  

2.  A right shoulder disorder is not shown to be causally or etiologically related to any disease, injury, or incident in service.

3.  A left shoulder disorder is not shown to be causally or etiologically related to any disease, injury, or incident in service.

4.  The Veteran's iritis of the eyes is manifested by recurring episodes of active pathology and primarily manifested by complaints of pain, inflammation, and photophobia that are intermittent and recurrent.  


CONCLUSIONS OF LAW

1.  The criteria for the establishment of service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 and Supp. 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.309, 3.385 (2014).

2.  A right shoulder disorder was not incurred in or aggravated by the Veteran's active duty military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2014).

3.  A left shoulder disorder was not incurred in or aggravated by the Veteran's active duty military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2014).

4.  For the entire appeal period, the criteria for an initial rating of 10 percent, and no higher, based on active pathology of iritis of the eyes have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.84a, Diagnostic Code 6003 (2008).

5.  For the entire appeal period, the criteria for an additional 10 percent for pain, as a result of iritis of the eyes, have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.84a, Diagnostic Code 6003 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information regarding the disability rating and effective date for the award of benefits if service connection is awarded.  Id. at 486.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.  

The U.S. Court of Appeals for the Federal Circuit previously held that any errors in notice required under the VCAA should be presumed to be prejudicial to the claimant unless VA shows that the error did not affect the essential fairness of the adjudication.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  Under Sanders, VA bore the burden of proving that such an error did not cause harm.  Id.  
In the case Shinseki v. Sanders, 129 S.Ct. 1696 (2009), however, the U.S. Supreme Court held that the Federal Circuit's blanket presumption of prejudicial error in all cases imposed an unreasonable evidentiary burden upon VA.  Rather, in Shinseki v. Sanders, the Supreme Court suggested that determinations concerning prejudicial error and harmless error should be made on a case-by-case basis.  Id.  As such, in conformance with the precedents set forth above, on appellate review the Board must consider, on a case-by-case basis, whether any potential VCAA notice errors are prejudicial to the claimant.  

In regards to the service connection claims, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, a January 2007 letter, sent prior to the initial unfavorable decision issued in August 2007, advised the Veteran of the evidence and information necessary to substantiate his service connection claims, as well as his and VA's respective responsibilities in obtaining such evidence and information.  That letter also included notice of the evidence and information necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  

As to the increased rating claim, the Veteran has appealed with respect to the propriety of the initially assigned rating for iritis of the bilateral eyes from the original grant of service connection.  VA's General Counsel has held that no VCAA notice is required for such downstream issues.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  In addition, the Board notes that the Court held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  

Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.  Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and VA has complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

VA has a duty to assist the Veteran in developing his claims, which includes assisting the Veteran in obtaining any outstanding records of identified VA or private medical treatment relevant to his claim, and affording him an examination when appropriate.  

Relevant to the duty to assist, the Veteran's service treatment records as well as post-service Brooke Army Medical Center and Wilford Hall Medical Center treatment records have been obtained and considered.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  Although the Board is remanding, in part, to obtain additional records in regards to the Veteran's other claims, as to the current claims, the Veteran has not indicated that such records would be relevant to the issues decided herein.  Therefore, the Board finds that VA has met its duty to assist the Veteran in obtaining relevant records.

Additionally, the Veteran underwent a VA audiological examination in March 2014.  During his September 2014 hearing, the Veteran claimed that the examination had been inadequate in evaluating the severity of his hearing loss, and noted difficulty during the examination due to his reported tinnitus. In this regard, the Court of Appeals for Veterans Claims (the Court) has held that VA's policy of conducting all audiometry testing of hearing loss claimants in a sound-controlled room is valid. The Court found that there was no expert medical evidence demonstrating that an audiometry test conducted in a sound-controlled room produces inaccurate, misleading, or clinically unacceptable test results.  Moreover, there was no evidence of the existence of any alternative testing method available.  See Martinak v. Nicholson, 21 Vet. App. 447 (2007).  The Veteran has not indicated that a more accurate way of testing his hearing loss is available or that a new VA examination would yield different results, as he has claimed that his tinnitus is chronic.  

In March 2014, the Veteran also underwent a VA examination for his shoulders.  He also underwent a January 2014 VA examination for his bilateral eye disability.  
The Board finds that each VA examination and accompanying opinion is adequate to decide the issue as they are predicated on an interview with the Veteran; a review of the record, to include available service treatment records; and a physical examination.  The opinions proffered considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided a complete rationale, relying on and citing to the records reviewed.  Moreover, the examiners offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination and opinion regarding the issues decided herein has been met.  

Additionally, in September 2014, the Veteran provided testimony during the hearing before the undersigned Veterans Law Judge.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

During his hearing, the undersigned noted the issues on appeal.  Additionally, the Veteran provided testimony as to his in-service experiences, to include symptom etiology and type, of the claimed disorders, alleged injuries and noise exposure.  He also provided theories of entitlement and medical treatment received.  The undersigned further requested information regarding the Veteran's treatment and history.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  As such, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board may proceed to adjudicate the claim based on the current record.

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case; at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claims.

II. Service Connection Claims

A.  Service Connection Law

Service connection may be established for disability resulting from disease or 
injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

In some cases, service connection may also be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) a chronic disease shown as such in service (or within an applicable presumptive period under 38 C.F.R. § 3.307) and (ii) subsequent manifestations of the same chronic disease, or (b) if the fact of chronicity in service in not adequately supported, by evidence of continuity of symptomatology.  However, the United States Court of Appeals for the Federal Circuit has held that the provisions of 38 C.F.R. § 3.303(b) relating to continuity of symptomatology can be applied only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Sensorineural hearing loss and arthritis are diseases recognized as chronic under 38 C.F.R. § 3.309(a) and the provisions of 38 C.F.R. § 3.303(b) pertaining to continuity of symptomatology are applicable.

A.  Bilateral Hearing Loss Claim

The Veteran contends that he has bilateral ear hearing loss due to in-service noise exposure, from performing duties such as inspecting aircrafts and working on the flight line.  (September 2014 Board hearing).

Under VA standards, a Veteran has a ratable hearing loss "disability" when the threshold level in any of the frequencies 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; or the thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores are less than 94 percent.  38 C.F.R. § 3.385.  

The Court has explained that the threshold for normal hearing is from 0 to 20 decibels and that higher threshold levels indicate some degree of hearing loss.  Hensley v.  Brown, 5 Vet. App. 155, 157 (1993).  The Court further opined that 38 C.F.R. § 3.385 operates only to establish when hearing loss can be service connected.  Id. at 159.  

Service treatment records generally do not document that the Veteran's hearing loss ever reached the "disability" level under 38 C.F.R. § 3.385.  They do document that the Veteran received hearing treatment in July 2003, when a private medical provider noted slight, conductive right ear hearing loss and normal left ear hearing.  The examiner recommended the use of hearing protection.   Those findings, however, did not show a level of hearing loss that rises to the level of a "disability" under 38 C.F.R. § 3.385.  

However, the absence of a documented disability while in service is not fatal to a claim for service connection.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992). When a Veteran does not meet the regulatory requirements for a disability at separation, he can still establish service connection by submitting evidence that a current disability is causally related to service.  Hensley, 5 Vet. App. at 159-60.

Shortly following his August 2006 separation from service, the Veteran failed to report for an April 2007 audiological examination.  In March 2014, the Veteran underwent a VA examination.  

The threshold results, in decibels, were as follows: 





HERTZ




500
1000
2000
3000
4000
AVERAGE
RIGHT 
5
20
15
15
15
14
LEFT
10
15
15
20
15
15

The Veteran's CNC speech discrimination scores were 96 percent for each ear.  The Veteran's threshold average was 14 decibels in the right ear and 15 decibels in the left ear.  The examiner found that the Veteran had normal hearing for each ear.  The examiner found that the Veteran had normal hearing findings, with no significant threshold shifts making hearing poorer since earlier examinations.  Given such findings, neither of the right or left ear hearing loss rises to the level of a "disability" under 38 C.F.R. § 3.385.  

As previously noted, a "disability" for VA purposes is if the threshold level in any of the frequencies 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; or the thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores are less than 94 percent.  38 C.F.R. § 3.385.  

The VA examiner's findings were less than 40 decibels at all relevant frequencies.  Also, the thresholds for at least three relevant frequencies were not of 26 decibels or higher.  Furthermore, the speech recognition scores were over 94 percent.  Although the Veteran contends that he has a hearing impairment, the regulation specifically provides that hearing loss for VA purposes may only be substantiated if certain conditions are met which does not include bare lay diagnoses of hearing loss.  See 38 C.F.R. § 4.85 (2014).  

The Court has found that although 38 C.F.R. § 3.385 speaks in terms of "service connection", it operates to establish when a measured hearing loss is (or, more accurately, is not) a "disability" for which compensation may be paid, provided that the requirements for service connection are otherwise met.  Hensley, 5 Vet. App. at 159.  As the Veteran's hearing loss does not meet 38 C.F.R. § 3.385, the Veteran does not currently have a hearing loss disability for which compensation can be paid.

As the evidence of record is against the claim, the benefit of the doubt rule does not apply.  Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1991).  The Veteran's claim for service connection for bilateral hearing loss is denied. 

B.  Right and Left Shoulder Disorder Claims

The Veteran contends that the right and left should disorders began in service, due to the repetitive nature of his duties, including packing parachutes.  (September 2014 Board hearing).   

The Board initially notes that the Veteran has current diagnoses of bilateral acromioclavicular joint arthritis. (March 2014 VA examination).  However, the Board finds that the most probative medical evidence of record does not support finding that such disorders are etiologically related to service.  

The Veteran received treatment for each shoulder in service: for the right shoulder in June and July of 1993 (following a strain from playing racquetball that had essentially resolved by August 1993), and the left shoulder in February 1998 (for tendinitis).  However, the service treatment records are otherwise generally negative as to any subsequent complaints for either shoulder.  At most, the July 2006 physical examination for separation documented that the Veteran reported a history of rarely waking with shoulder stiffness.  The examiner noted that the Veteran had full range of motion of the shoulders.  A July 2006 pre-employment physical noted that the Veteran had various complaints, but did not indicate that either shoulder was one such complaint.  During the September 2014 hearing, the Veteran reported that the shoulder pain never went away, and that he did not request treatment for his in-service shoulder pain.

Post-service Brooke Army Medical Center records generally documented complaints of, or treatment for, various disorders, but generally not for either shoulder.  For example, a November 2010 routine physical showed that in regards to the musculoskeletal system, there was "[n]o physical disability was observed."  In a March 2012 record, the VA medical provider found that the "[s]houlders showed no abnormalities."

Following his August 2006 separation from service, the Veteran failed to report for an April 2007 VA examination.  The Veteran subsequently underwent a VA examination in March 2014.  The VA examiner diagnosed him with bilateral acromioclavicular joint arthritis.  The examiner noted the Veteran's complaints and provided a physical examination, as well as provided X-ray testing finding arthritic changes in the minor acromioclavicualr joint bilateral and no changes in the major glenohumeral joints.  The VA examiner opined that the Veteran's diagnosed shoulder disorders were not caused by or a result of service.  He explained that the X-ray changes noted were compatible with the Veteran's age and senescence (aging).  The examiner further noted that the Veteran had not been diagnosed with arthritis in service or several years following that time and that it had been over 15-20 years since the respective shoulder in-service injuries/treatments.

The only other evidence addressing these claims is the previously mentioned reports of the Veteran of chronic shoulder pain.  In evaluating the evidence and rendering a decision on the merits, the Board is required to assess the credibility and therefore the probative value, of proffered evidence in the context of the record as a whole. See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  Moreover, while the Veteran is competent to testify as to experiencing symptoms during service and since such time, the Board finds that current statements are inconsistent with prior statements and therefore, cannot be deemed reliable and credible. 

In this regard, the Board observes that the Veteran's statements that he has experienced chronic, bilateral shoulder disorders during and since service are inconsistent with the contemporaneous evidence.  While the Veteran filed his claim for service connection in December 2006, the record suggests that he was desiring current compensation for a past history of problems noted in 1993 and 1998 as opposed to a current chronic bilateral shoulder impairment.  As indicated previously, his service treatment records are generally negative for any complaints, treatment, or diagnoses referable to either shoulder, following 1998.  He was discharged from service in August 2006.  Furthermore, although the Veteran reported rarely having shoulder stiffness in the morning, his July 2006 separation examiner noted that the Veteran had normal range of motion of the shoulders and did not diagnose his shoulders with any disorders.  Post-service records include denials of shoulder disorders.  (March 2012 records).  Following service, there was no objective evidence of a shoulder disorder until the March 2014 VA examination.  Rather, the Brooks Army Medical Center records following discharge document numerous negative findings regarding the extremities, including the shoulders.  (November 2010 and March 2012 records).  

The record thus demonstrates that although Brooks Army Medical Center              records included specific inquiries as to whether the Veteran had any kind of post service shoulder disorders when providing general medical treatment, the Veteran specifically denied having any such problems.  See Williams v. Gov. of Virgin Islands, 271 F.Supp.2d 696, 702 (V.I.2003) (noting that statements made for the purpose of diagnosis or treatment "are regarded as inherently reliable because of the recognition that one seeking medical treatment is keenly aware of the necessity for being truthful in order to secure proper care").  Additionally, the Veteran did not make any sort of continuing complaint regarding either shoulder for years following his discharge form service.  The passage of many years between discharge from active service and the objective documentation of a claimed disability is a factor that tends to weigh against a claim for service connection for the disability. See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  There is no credible evidence of continuity of symptomatology.  

The Veteran's statements are the only evidence of record supportive of his claim. 
Although it is within ordinary human knowledge and experience that trauma can lead to arthritis, whether a veteran's lay testimony alone is sufficient to make the cause of his or her arthritis at least as likely as not depends upon the overall complexity of the case including the severity of the trauma, the age of the veteran, the length of time between the trauma and the manifestation of the disability, and the existence of other potential causes.  The factual picture presented here is complex.  Whether the Veteran's condition is related to service cannot be determined by mere observation alone.  The Board finds that determining whether the bilateral shoulder condition is etiologically related to service is not within the realm of knowledge of a non-expert given the acute and transitory nature of the in-service episodes as suggested by the absence of documented chronic complaints for several years after the episodes and the lengthy gap before arthritis is shown to have developed.  As the evidence does not show that the Veteran has expertise in medical matters, the Board concludes that his nexus opinion in this regard is not competent evidence and therefore is not probative of whether his disability is related to an in-service injury.

In contrast, following examination, the March 2014 VA examiner found that the Veteran had bilateral acromioclavicular joint arthritis consistent with aging.  There are no other diagnosed disorders of record.  That VA examiner also provided the only probative medical opinion as to whether the Veteran currently has a shoulder disorder related to service.  That VA examiner, however, opined that no such connection was present in regard to either shoulder.  

The weight of the probative evidence demonstrates that the Veteran does not have a current right or left shoulder disorder related to service.  As the preponderance of the evidence is against each claim, the benefit of the doubt rule does not apply.  Gilbert, 1 Vet. App. at 58.  Service connection for a right or left should disorder is denied.

III. Increased Rating Claim

In an August 2007 rating decision, the RO granted service connection for recurrent iritis of both eyes, with a non-compensable rating (effective September 1, 2006).  The Veteran contends that a compensable rating is warranted.  He contends that he had episodes of inflammation every three to eight months (six months on average), lasting from two to four weeks.  He also reported limiting his light and screen exposure.  He also reported sometimes missing a day or two of work due to eye pain during his flare-ups.  (September 2014 Board hearing).

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4. The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service. The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. Otherwise the lower rating will be assigned. 38 C.F.R. § 4.7. All benefit of the doubt will be resolved in the Veteran's favor. 38 C.F.R. § 4.3.

If there is disagreement with the initial rating assigned following a grant of service connection, separate ratings can be assigned for separate periods of time, based on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  See AB v. Brown, 6 Vet. App. 35 (1993) (a claim for an original or an increased rating remains in controversy when less than the maximum available benefit is awarded).

The RO has rated the Veteran's disability under the provisions of Diagnostic Code 6003, for iritis.  The medical evidence of record sometimes alternatively diagnoses the Veteran with scleritis or uveitis.  (March 21, 2012 Brooks Army Medical Center
 record).  However, the Board notes that the applicable rating criteria for such diagnoses are the same as for iritis.  Diagnostic Codes 6000 (uveitis), 6002 (scleritis) and 6003 (iritis) are all rated under same criteria.  

According to 38 C.F. R. § 4.84a, diseases of the eyes (including uveitis, keratitis, scleritis, iritis, cyclitis, choroiditis, retinitis, recent intra-ocular hemorrhage, detachment of the retinal and unhealed injury of the eye), in chronic form, should be rated from 10 percent to 100 percent for impairment of visual acuity or field loss, pain, rest-requirements, or episodic incapacity, combining an additional rating of 10 percent during continuance of active pathology. The minimum rating during active pathology is 10 percent.  See 38 C.F.R. § 4.84a, Diagnostic Codes 6000-6009 (2008).  As such, to the extent there is any confusion as to the current diagnosis of the service-connected eye disability, the Veteran is not prejudiced by the Board's rating of this disability; the same rating criteria would be used regardless of which diagnosis proves to be the most accurate.  As the Veteran was specifically service-connected for iritis, the Board will refer to the Veteran's bilateral eye disability as iritis herein.

The VA Rating Schedule for evaluating eye disabilities was amended during the pendency of this appeal.  See 73 Fed. Reg. 66543 (Nov. 10, 2008).  However, the amended criteria apply to claims filed on or after December 10, 2008.  As the Veteran's claim in the current case was filed before that date, the amended criteria are not applicable.

A compensable rating for loss of visual acuity requires that corrected vision be 20/40 in one eye and 20/50 in the other, or worse. 38 C.F.R. § 4.84(a), Diagnostic Codes 6078, 6079 (2008).  The medical evidence of record, including the January 2014 VA examination report, shows the Veteran does not have compensable impairment of visual acuity and he does not have visual field loss.  

In every instance where the rating schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met. 38 C.F.R. § 4.31.

Throughout the current appeal, the Veteran has asserted that his service-connected eye disability is more severe than the current noncompensable evaluation indicates. In particular, the Veteran cites recurrent flare-ups of iritis, with pain and photophobia every three to eight months.  (September 2014 Board hearing).  He asserts that such symptomatology warrants a compensable rating for this service-connected disability. 

The Veteran's descriptions of his service-connected eye disability are congruent, to a certain extent, with the clinical evidence. The VA examinations and Brooks Army Medical Center records document that when iritis manifested, the Veteran would have pain in the affected eye. (April 2007 VA examination; April 2007, January 2009, November 2010 and March 2012 BAMC records).  The January 2009 Brooks Army Medical Center record also noted that the Veteran presented with photophobia; the March 21, 2012 BAMC record also noted a history of photophobia.  

The Veteran's eye disability has only been episodically active.  It was not active during either the April 2007 or January 2014 VA examination.  However, the record includes numerous periods of time during which the Veteran's eye disability has been active since his August 2006 discharge.  The Brooks Army Medical Center records document active episodes, generally lasting for less than a month at a time.  An April 11, 2007 record noted a one day history of eye redness and pain, which had cleared 85-90 percent by April 16, 2007.   A January 30, 2008 record document nodular scleritis of the left eye versus recurrent idiopathic iritis, with a February 22, 2008 follow up showing that modular scleritis was resolved.  On January 17, 2009, the Veteran reported for iritis treatment; a January 29, 2009 medical provider later assessed him with iritis, but noted that it was "[q]uiet today".  A March 14, 2011 record noted a two to three day history of episteritis, which returned on April 6, 2011; however, a May 26, 2011 record documents no such complaints and treatment for other disorders.  A February 26, 2012 record documents a report of right eye problem since the prior Thursday; a March 15, 2012 record showed that the eye was improved.  At the time of his January 2014 VA examination, the Veteran reported that his last incident had occurred in 2012.  No episode was manifested by acute symptoms severe enough to require prescribed bed rest and treatment by a physician or other health care provider.  Thus, the Veteran is entitled to the minimum evaluation of 10 percent assigned during active pathology but due to the intermittent nature of his episodes, the Board finds that a rating in excess of 10 percent for active pathology is not warranted.  

None of the medical evidence of record indicated that the Veteran chronically needed rest-requirements or had episodic incapacity.  Rather, after his repeated incidents of recurrence, his medical providers released him without any limitations.  The Veteran did not report having to miss significant amounts of days of work because he had to rest or he was incapacitated.  Additionally, the pertinent medical evidence of record showed no significant effects on the Veteran's visual acuity or visual field have been found. (April 2007 and January 2014 VA examinations; Brooks Army Medical Center records from April 2007, January 2008, and January 2009).  The Board, however, notes that the Veteran has consistently reported symptoms during the flare-ups of iritis that include eye pain, inflammation, and photophobia.  He is competent to report experiencing eye pain and other symptoms, as the perception of these manifestations comes to him through his senses, and he has consistently reported experiencing these symptoms through the appeal period, including on VA examinations and periodic eye evaluations.  Thus, the Board finds that in viewing the evidence in the light most favorable to the Veteran, these symptoms, including pain, inflammation, and photophobia, due to iritis of the eyes, although intermittent, are recurrent, and warrant the assignment of a 10 percent rating for pain, under DC 6003.

Although the Board has considered whether staged ratings under Fenderson, supra, are appropriate, the Board notes that it has already given the Veteran the benefit of the doubt as to the severity of his symptomatology in order to grant him 10 percent disability ratings.  His disability has otherwise been stable throughout the appeal period.  Therefore, assigning staged ratings for such disability is not warranted.

Additionally, the Board has contemplated whether the case should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1).

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under § 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id.

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected eye disability.  In this regard, the Board finds that the Veteran's symptomatology is fully addressed by the rating criteria.  Specifically, the rating criteria address the severity and frequency of the eye disorder, including associated symptoms with active pathology.  Additionally, the rating criteria specifically address incapacity and rest-requirements, which would interfere with ability to work. As such, the rating schedule is adequate to evaluate the Veteran's disability picture for each disability.  Therefore, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total disability rating based on individual unemployability (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record. The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  In this case, the evidence does not suggest that the Veteran's disability renders him unable to secure or follow gainful employment.  The January 2014 VA examiner further found no such limitation.  Furthermore, the Veteran has been fully employed throughout the appeal period.   Therefore, the Board finds that the issue of entitlement to a TDIU is not expressly raised by the Veteran or reasonably raised by the record and, consequently, further consideration of such is not necessary.


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for a right shoulder disorder is denied.

Service connection for a left shoulder disorder is denied.

An initial rating of 10 percent for the active pathology of iritis of the eyes is granted, subject to the legal authority governing the payment of compensation.

An additional 10 percent rating for pain associated with iritis of the eyes is granted, subject to the legal authority governing the payment of compensation.


REMAND

The Veteran contends that he has had a bilateral foot disorder and a left hand disorder since service.  He further contends that his service-connected mallet, long finger of the right hand is more severe than indicated by his initial, noncompensable rating.

As to the Veteran's claimed foot disorders, the March 2014 VA examiner found that the Veteran's disorder was not caused by service.  The VA examiner noted that service medical records showed no treatment for this condition.  The VA examiner observed that the Veteran was treated for a diagnosis of stress fracture of the left foot, but this healed and he was able to complete his service career without difficulty.  The examiner noted that no treatment had been rendered for this condition since 1989, and the records were silent for a period of approximately 23
years that would document continued complaints or treatment.  The VA examiner maintained that there was no history of documented continuing complaints or treatments to indicate a chronic disabling condition.  At the September 2014 Board hearing, the Veteran maintained that his feet were symptomatic in service and had been symptomatic ever since service.  In light of Dalton v. Nicholson, 21 Vet. App. 23, 39-40 (2007), the Board will seek an addendum opinion.  

During his hearing, the Veteran also reported that he had received private treatment for foot bunions around April the prior year.  The Veteran should be given an opportunity to identify any non-VA healthcare provider who treated him for the feet, including the unnamed private treatment providers he reported seeing during the September 2014 Board hearing.  After securing any necessary authorization from the Veteran, efforts should be undertaken to obtain the identified treatment records.  All reasonable attempts should be made to obtain such records.  

Additionally, in regards to the left hand service connection and right hand increased rating claims, the March 2014 VA examiner noted that the Veteran had reported treatment from a hand specialist, but that those records were not available for review, but could have a bearing on the opinion rendered.  Service treatment records show that the Veteran was seen by Jacksonville Hand Associates in March 2005.  It is unclear whether this is the treatment the Veteran is referencing; he will have the opportunity to identify the treatment provider on remand.  Also, the March 2014 VA examiner noted that X-rays showed no acute bony abnormalities or significant degenerative changes.  He further noted that X-rays were compatible with the Veteran's age and senescence.  However, the Board notes that January 2007 X-rays showed that the Veteran had mild osteoarthritis at that time, and he was discharged from service in August 2006.  The Board finds that the examination report should be returned to the examiner for consideration of any additional relevant medical evidence associated with file and for an opinion on the likelihood that the arthritis had its onset in service.  

Accordingly, the case is REMANDED for the following actions:

1. The Veteran should be given an opportunity to identify any non-VA healthcare provider who treated him for the feet and/or hands, specifically including the (a) unnamed private treatment providers for the feet alluded to during the September 2014 Board hearing and the (b) unnamed hand specialist the Veteran alluded to at the March 2014 VA hand examination.  After securing any necessary authorization from him, obtain all identified treatment records.  All reasonable attempts should be made to obtain such records, consistent with 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  After all records and/or responses received from have been associated with the claims file, return the claims file to the March 2014 VA examiner.  The claims file and a full copy of this REMAND must be made available to the examiner. The examiner shall note in the examination report that the claims folder and the REMAND have been reviewed.  If the March 2014 VA examiner is not available, the claims file should be provided to an appropriate medical clinician to render the requested opinions.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.  

Following a review of the paper and Virtual claims files, to specifically include ALL newly associated private medical records identified by the Veteran and obtained by the AOJ, the VA medical opinion provider should offer an opinion on the following:

(a)  While there is no medical evidence of bilateral plantar fasciitis noted in service, the Veteran contends that his feet were symptomatic in service from duties that required a lot of walking and had been symptomatic ever since service.  The Veteran was discharged from service in August 2006 and filed his claim for service connection of a bilateral foot disorder in December 2006.  Given the nature of bilateral plantar fasciitis, in the VA examiner's medical judgment, please again opine on whether it is at least as likely as not (50 percent or greater probability) that bilateral plantar fasciitis had its onset or is otherwise etiologically related to the Veteran's active service?  

(b)  While the X-rays showed findings compatible with the Veteran's age and senescence, prior January 2007 X-rays from Wilford Hall Medical Center (59th Medical Wing) showed that the Veteran had mild osteoarthritis of the hands at that time.  Given the nature of osteoarthritis, in the VA examiner's medical judgment, please opine on whether it is at least as likely as not (50 percent or greater probability) that osteoarthritis of the left hand had its onset in or is otherwise etiologically related to the Veteran's active service?  The Veteran was discharged from service in August 2006.  

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

All opinions must be supported by a clear rationale, and a discussion of the facts and medical principles involved.  If it is not possible to provide the requested opinion without resort to speculation, the examiner should state why speculation would be required in this case, e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc. If there are insufficient facts or data within the claims file, the examiner should identify the relevant testing, specialist's opinion, or other information needed to provide the requested opinion. 

3.  When the development requested has been completed, the case should again be reviewed by the AOJ/AMC on the basis of the additional evidence.   If the benefit sought is not granted, the AOJ/AMC should furnish the Veteran a supplemental statement of the case and a reasonable opportunity to respond before returning the record to the Board for further review.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

      (CONTINUED ON NEXT PAGE)



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



______________________________________________
TANYA SMITH 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


